Thornton, J.
In this case, on a rehearing granted on the 29th of July last, a question as to the character of the undertaking required to stay proceedings in the court below, on the appeal from the order in relation to alimony and counsel fees was left open to be argued. That question has been submitted for decision.
We are of opinion that the undertaking filed in this case is sufficient. It is in form proper, and in amount appears to be ample in point of security to the respondent in case of affirmance of the order. It does not appear that any exception was taken to the undertaking, in the court below for insufficiency in form, or in any other respect.
The order herein, as said in the former opinion, is in the nature of a final judgment, and under such circumstances the statute as to the undertaking to stay proceedings on a final judgment applies. The statute (Code Civ. Proc. § 942) requires that the undertaking for a stay of proceedings in such case should be in double the amount named in the judgment or order. In this case, in the order in relation to alimony and counsel fees, two lump sums are mentioned, and also a sum which is required to be paid monthly. The amount in the undertaking is double the amount of the lump sums, and double the amount of the monthly payments for the period of three years, assumed to be the period during which the appeal will probably be pending. The whole amount covered by the undertaking is $305,000. We think that the undertaking for such amounts is in accordance with correct construction of the statute when applied to.such an order.
We find nothing in Ex parte Perkins, 18 Cal. 60, or Ex parte Cottrell, 59 Cal. 417, or MacNevin v. MacNevin, 63 Cal. 186, in conflict with our former decision in this case. In Church v. Church, No. 9405, heard before Department One, there was no opinion delivered, and on what grounds the motion in that case was denied does not appear on the records of this court. Con*221ceding that some inconsistency appears to exist from the fact that the motion in that case was denied, we think the ruling in this case is the better one, and we adhere to it. (See the statement as to Church v. Church, in the opinion of this court filed on the 29th of July, 1885, ante page.
The order originally made in this case will stand as made.
Morrison, C. J., Ross, J., Sharpstein, J., and Myrick, J., concurred.
McKee, J., dissented.
Mr. Justice McKinistry, being ill, took no part in this decision.